DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Status
This action is in response to the amendment filed on 3/17/2022. Claims 25-48 are pending. Claims 25, 30, 35, 40 are amended. Claims 45-48 are currently added. No claims are currently cancelled.

The applicant has support in the originally filed disclosure for “a tangible machine readable storage medium” specifically paragraph 42 “As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media. As used herein, "tangible computer readable storage medium" and "tangible machine readable storage medium" are used interchangeably.” 

Response to Arguments
The applicant has argued the 112 1st rejections of the claims. With regards to some limitations, Applicant’s arguments are found persuasive. 

With regards to claims 25, 30, 35, 40, include the language of a probe manager to re-configure the network-connected server by modifying the first probing frequency to a second probing frequency to improve the probing efforts in response to a difference between the first advertising deviation and a second advertising deviation of the Internet publisher satisfying a second threshold. The applicant has pointed to support in paragraphs 46-48 for these limitations (see applicant’s arguments pages 9-10). Applicant’s arguments are found persuasive. The previous 112 (a)/112 first rejections of claims 25, 30, 35, 40, and the language of a probe manager to re-configure the network-connected server by modifying the first probing frequency to a second probing frequency to improve the probing efforts in response to a difference between the first advertising deviation and a second advertising deviation of the Internet publisher satisfying a second threshold has been withdrawn. 

With regards to claims 25, 30, 35, 40, include the language of a probe manager to re-configure the network-connected server by. The applicant has amended the claims and pointed to support in paragraphs 46-48 for these limitations (see applicant’s arguments page 11). Applicant’s arguments are found persuasive. The previous 112 (a)/112 first rejections of claims 25, 30, 35, 40, and the language of a probe manager to re-configure the network-connected server by has been withdrawn. 

The applicant has argued the 112 1st rejections of the claims. Applicant’s arguments are not found persuasive.

4.	With regards to claims 26, 31, 36, and the language of “increase the first probing frequency to the second frequency in response to determining the advertising diversity increased.” The applicant has argued the language in view of paragraphs 19, 26, 27, 37 (see pages 11-13 of applicant’s arguments). Specifically stating that the language of a “Paragraph [0019] of the specification discloses that a probing rate (e.g., probing frequency) is established in proportion to an advertising diversity.” Although the value is established, “in proportion” the value isn’t supported as being modified in proportion. Even more so the applicant does not have support for the concept of increasing or decreasing the probing frequency based on a change in advertising diversity merely that they are created in proportion. There is support in the originally filed disclosure for ratio deviation but this is not analogous with advertising diversity. There is support in the originally filed disclosure for lowering a first probing frequency but there is no support for increasing the first probing frequency to a second probing frequency in response determining the advertising diversity increased. Applicant’s arguments are not found persuasive and the rejection is therefore maintained.  

The applicant has stated with regards to the double patenting rejection “The Applicant respectfully requests that the double patenting rejections be reconsidered or held in abeyance until agreement on the scope of allowable claims enables evaluation of the same.” The double patenting rejection is maintained. 

The applicant has argued that the claims could not be done in the human mind and therefore do not recite a mental process. The examiner respectfully disagrees. Namely, a person could use the computer as a tool to receive the frequency  and deviation data and allow a user to reconfigure the network server. The computer would be merely used as a tool to perform the steps of the invention and therefore the claimed invention, thus, recites mental processes, which is an abstract idea. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (noting that the Federal Circuit has “treated analyzing information by steps people go through in their minds, or by mathematical Appeal 2018-005006 Application 13/156,597 10 algorithms, without more, as essentially mental processes within the abstract-idea category.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372–73 (Fed. Cir. 2011) (holding that a claim whose “steps can be performed in the human mind, or by a human using a pen and paper” is directed to an “unpatentable mental process[]”). As such, the claimed invention recites a judicial exception.

The applicant has argued that a “human mind cannot configure or re-configure a probing frequency.” The examiner respectfully disagrees. Specifically, according to paragraph 21 of the originally filed disclosure “the proxies may be instructed to perform a probe once every minute, once every five-minutes, or at any other probing frequency desired to capture the baseline ad ratios for each of the Internet publishers of interest.” A probing frequency is merely a time value for when data is probed. The actual determination of how often data is desired to be received can be done in a human mind. 

In evaluating whether a claim that requires a computer recites a mental process, the claims are examined such that the claims are not merely directed to performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.

The applicant has argued with regards to the 101 rejection, in view of McRO stating “The findings of the Federal Circuit in McRO are applicable to claim 25. Similar to the claims in McRO, claim 25 sets forth a particular set of rules for re-configuring a network connected server to probe an Internet publisher. For example, the apparatus of claim 25 includes determining a first advertising deviation of an Internet publisher based on a difference between a baseline advertising ratio and a local advertising ratio associated with a geography, configuring a first probing frequency at a network-connected server based on a comparison of the first advertising deviation to a first threshold, and, if a difference between the first advertising deviation and a second advertising deviation of the Internet publisher satisfies a second threshold, re-configuring the network-connected server by modifying the first probing frequency to a second probing frequency to improve the probing efforts.” The examiner respectfully disagrees. The applicant has argued the claims in view of McRO. With respect to the McRO case (MCRO, INC. v. BANDAI NAMCO GAMES AMERICA) the courts found that the structure of the limited rules reflects a specific implementation not demonstrated as that which “any [animator] engaged in the search for [an automation process] would likely have utilized.” Myriad, 133 S. Ct. at 2119–20. As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. By incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques. See Morse, 56 U.S. at 113. When looked at as a whole, claim 1 is directed to a patentable, technological improvement over the existing, manual 3-D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. Alice, 134 S. Ct. at 2358 (citing Diehr, 450 U.S. at 177). Claim 1 of the ’576 patent, therefore, is not directed to an abstract idea. In particular, the Federal Circuit found that the claimed rules allow computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators. Id. at 1313. As the instant application’s claims are viewed as the merely the manipulation of data using generic computer technology applicant’s arguments are not found persuasive as a comparable situation is not presented here.

Applicant’s invention uses a generic “apparatus” for improving probing effectiveness in response to advertising diversity. The recitation of an apparatus/system is identified to be a processor (see figure 8, paragraph 50) in the claims does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. Applicant’s invention also includes certain methods of organizing human activity. Which is defined in MPEP 2106.04 (a) to include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Applicant’s invention involves analyzing and modifying advertising frequency. Advertising was known in the art at the time of the invention to involve “the act or practice of calling public attention to one's product, service, need, etc., especially by paid announcements in newspapers and magazines, over radio or television, on billboards, etc.” Clearly, the use of advertising involves human interaction as that is the purpose of advertising. A computer system may be able to perform acts more efficiently does not establish, by itself, that the acts cannot be performed in the human mind or with the aid of pen and paper. See Intellectual Ventures I LLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Bancorp Servs., L.L.C. v. Sun LifeAssur. Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (“[T]he computer simply performs more efficiently what could otherwise be accomplished manually.”). Applicant’s arguments are not found persuasive.

The applicant has argued that because “claim 25 of the instant application sets forth a probe manager to re- configure a network-connected server by modifying a first probing frequency to a second probing frequency to improve probing efforts in response to a difference between a first advertising deviation and a second advertising deviation of an Internet publisher satisfying a second threshold. The claimed subject matter implements practical, technological-based solution for configuring and re-configuring a network-connected server to probe an Internet publisher based on probing frequencies” the claims are not directed to a judicial exception. The examiner respectfully disagrees. It is unclear how the applicant defines the concept of “re-configure,” as there is no support in the originally filed disclosure for the limitations. Applicant’s originally filed specification includes language of “user to enter data” (paragraph 53), and “manual basis” (paragraphs 15, 39, 47). Based on the broadest reasonable interpretation of the claims in view of the specification the steps of configuring and re-configuring can be done manually therefore, the technology is merely used as a tool for a user to perform the steps of the invention. Therefore, the claims are view as being directed to an abstract idea.

The applicant has argued that the concept of improving probing efforts is a practical application. The examiner respectfully disagrees. As can be seen in applicants originally filed specification paragraph 15, “When a web page request for a particular Internet publisher of interest (e.g., ESPN via navigation to www.espn.com) is initiated (e.g., a probe) within the first geography of interest (e.g., California), a first advertisement (e.g., an advertisement for the 49ers) may appear within the ad space of the Internet publisher.” And later paragraph 21, “During the example time period of probing (e.g., 24-hour period, 2-day period, 1-week period, etc.), the proxies may be instructed to perform a probe once every minute, once every five-minutes, or at any other probing frequency desired to capture the baseline ad ratios for each of the Internet publishers of interest.” Followed by paragraph 26, “To overcome these problems, example methods, apparatus, systems and/or articles of manufacture disclosed herein establish and/or otherwise determine a probing frequency of a given Internet publisher based on observed advertising diversity behavior of that particular Internet publisher. Moreover, such probing frequency may be set to different values in geographies of interest based on the observed advertising diversity behavior.” It is clear based on applicant’s specification that the invention is directed to using a general purpose computer programmed as a tool for determining how often an ad is displayed in a geographic region. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition - see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Applicant's claimed invention does not contain limitations that integrate the invention into a practical application. Applicant's claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

The applicant argues that the claims reduce probing by establishing probing rates for the probing equipment in a manner that is proportional to the amount of advertising diversity detected within each geography of interest. The examiner respectfully disagrees. As can be seen in the claims the probing efforts are “improved” which could mean increased according to applicants specification paragraph 58, “In still other examples disclosed herein, this approach increases probing efforts when one or more geographies of interest are underrepresented and/or otherwise in need of greater sample frequencies to derive statistically significant results of market behavior.” The applicant is not claiming decreased or increased probing merely an “improvement” which based on the broadest reasonable interpretation is increased probing which makes applicants arguments moot. 

The applicant has argued that the claims are in no way seen to be a mere drafting effort seeking to monopolize any judicial exception. The examiner respectfully disagrees. Specifically, in response to the arguments the examiner points out that as the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. Applicant is directed to the July 2015 Update: Subject Matter Eligibility to guidance and note that preemption considerations are inherent in the two part test.

The applicant has argued the 2B rejection, stating, “Claim 25 does not recite a series of equations in isolation, but instead specifically recites how the difference between the first advertising deviation and the second advertising deviation is used to re-configure the network-connected server.” The examiner respectfully disagrees. Specifically, the applicant does not have support for reconfiguring a network. Also, applicant’s originally filed specification includes language of “user to enter data” (paragraph 53), and “manual basis” (paragraphs 15, 39, 47). Based on the broadest reasonable interpretation of the claims in view of the specification the steps can be done manually therefore, the technology is merely used as a tool for a user to perform the steps of the invention. Applicant’s claims are not directed to an automated loop that doesn’t require human manual intervention. Therefore, the claims are view as being directed to an abstract idea.

The examiner has updated the previous 101 rejection in view of applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 31, 36, 41, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 26, 31, 36, 41, include the language of “increase the first probing frequency to the second frequency in response to determining the advertising diversity increased.” There is support in the originally filed disclosure for lowering a first probing frequency but there is no support for increasing the first probing frequency in response to determining the advertising diversity increased.   This is new matter. There is no support in the originally filed disclosure for this limitation. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 30, 35, 40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. US 10002365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Both the current application and the parent include limitations such as a skew engine to determine a first advertising deviation, a probe interface to establish a probing frequency, and a probe manager for making a second probing frequency to improve probing efforts. The instant application does not include initiating an initial probing effort as claimed by the patented application. The current application is broader then the patented application. Elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of improving probing effectiveness in response to advertising diversity. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (25-48) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (25-29, 40-45, 48) is/are directed to an apparatus, claim(s) (30-34, 46) is/ are directed to a tangible machine readable medium, and claims(s) (35-39, 47) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical relationships/formulas, mental process and/or certain methods of organizing human activity. Specifically the claims recite:


(a) mental process: as drafted, the claim recites the limitation of determining an ad ratio deviation, comparing information to establish a probing frequency, and modifying the probing frequency is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an apparatus,” or “a machine” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “a machine” language, the claim encompasses the user manually determining a ratio, establishing a frequency, and modifying the frequency. The mere nominal recitation of a generic machine does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for advertising diversity which is a method of managing commercial interactions. Thus, the claim recites an abstract idea. According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): an apparatus/machine to perform the steps of the invention, an interface, a website, a server, a machine readable storage medium.  The apparatus and machine steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology. 

For further clarification the Examiner points out that the claim(s) recite(s) determining an advertising deviation, establishing a probing frequency, and modifying the probing frequency which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for determining, establishing, and modifying which is the abstract idea steps of probing an internet publisher in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to determine an advertising deviation, establish probing frequency, and modify the probing frequency).  Using a machine/apparatus to determine, establish, and modify this kind of mental process related to a method of organizing human activity merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis and probing to determine advertising behavior:

[0010] Market researchers seek to understand local markets in many different ways. In some examples, market researchers study and/or collect information associated with audience behaviors, and/or demographics of the audience member. In other examples, market researchers study and/or collect information associated with products and/or services of advertisers, merchants, retailers, wholesalers and/or other commercial entities. The information associated with the merchants, retailers, wholesalers, other commercial entities products and/or services offered to consumers is generally identified through advertising behavior.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 26-29, 31-34, 36-39, 41-48, recite limitations which further limit the claimed analysis of data by defining frequency rates, advertising ratios, where the data is coming from.

Thus the problem the claimed invention is directed to answering the question based on using probing frequency applied to advertising.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

The determination that the elements do not amount to significantly more than the abstract idea is supported by the finding that the specification and the current claims are silent regarding any improvements to the functioning of the computer itself or the need for a particular machine on which to apply the abstract idea. No particular machines are explicitly involved in accomplishing the abstract idea as can be seen in Specification [0012, 0018, 0049, 0057, 0058]. As can be seen in the cited portions of the specification the invention uses a generic machine to perform the steps of the invention. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. Generic computer features such as a processing devices, processing systems performing generic computer functions, and tangible computer readable storage medium do not amount to significantly more than the abstract idea.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Prior art Koehler et al. (US 20160364935 A1) and Tang et al. (US 20140365298 A1) teach an apparatus/machine to perform the steps of the invention, an interface, a website, a network, a server, a machine readable storage medium in at least Koehler paragraphs 6, 22, 23, 27, 59-73, and the abstract. Tang paragraphs 5, 8, 10, 12, 15, 16, 25-34, 40, 42-66, and the abstract. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683